Title: To Benjamin Franklin from the Board of Treasury, 3 November 1780
From: Board of Treasury
To: Franklin, Benjamin


Sir.
Treasury Office November 3d. 1780
The Board do themselves the honor to transmit enclosed sundry orders respecting bills of Exchange together with the resolutions authorising them to be drawn, that you may be enabled to discover counterfeits— You will please to observe, that the several extracts from the Minutes of this Office refer to other Extracts which it is presumed are in your possession.
No. 2. is an order executing the Resolve of Congress of the nineteenth of May last with a Copy of that resolution inclosed.— No. 3 is an order executing the resolve of the 9th. of August last—No. 5 an order executing the resolve of the 23d. of August last No. 6. an order executing the resolve of the 30th. of August last, a copy of all which resolves is inclosed in their respective orders— No. 4 is an order executing the resolve of the 3d of August last respecting bills of Exchange on the Commissionrs at Paris a Copy of which is inclosed. It is necessary here to take notice that the printers have made a mistake in the second third and fourth bills of each set of the last mentioned Exchange of the Denomination of sixty dollars—the words “inteterest of Money instead of the words interest due on Money.”
I have the honor to be with the greatest respect your most obt humble servant
Char Lee Secy.

The Hon’ble Benjamin Franklin Esqr. Minister plenipotentiary of the United States at the Court of Versailles
